

115 HR 4867 IH: Child Marriage Prevention Act
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4867IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2018Mr. Rush introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo clarify the definitions of certain terms relating to marriage under Federal law to prevent child marriages, and for other purposes. 
1.Short titleThis Act may be cited as the Child Marriage Prevention Act. 2.FindingsCongress finds the following: 
(1)A February 2017 study by Unchained At Last found that, between 2000 and 2010, 248,000 children had been married in the United States, mostly to adult men. (2)The United States Global Strategy to Empower Adolescent Girls, released last year by the State Department recognizes marriage before 18 to be a human rights abuse. 
(3)Child marriages in the United States have included parties as young as 10. (4)Marriages in the United States have given a semblance of legitimacy to relationships that would otherwise be illegal. 
(5)Women who marry at 18 or younger face a 23 percent higher risk of heart attack, diabetes, cancer and stroke than do women who marry between ages 19 and 25. (6)Women who wed before 18 also are at increased risk of developing various psychiatric disorders. 
(7)American girls who marry before 19 are 50 percent more likely than their unmarried peers to drop out of high school and four times less likely to graduate from college. (8)A girl who marries young is 31 percentage points more likely to live in poverty when she is older. 
(9)Women who marry before 18 are three times more likely to be beaten by their spouses than women who wed at 21 or older. 3.Powers reserved to the statesNo State shall be required to give effect to any public act, record, or judicial proceeding of any other State respecting a relationship where one or both persons are below the marriageable age that is treated as a marriage under the laws of such other State, or a right or claim arising from such relationship. 
4.Definition of marriageIn determining the meaning of any Act of Congress, or of any ruling, regulation, or interpretation of the various administrative bureaus and agencies of the United States, the word marriage means only a legal union between two people of marriageable age, and the word spouse refers only to a person of marriageable age. 5.Exceptions (a)Section 3Section 3 shall be inapplicable to any marriage where the parties involved have received the approval of a judge appointed or elected pursuant to the laws of any State or the United States. 
(b)Section 4Section 4 shall be inapplicable to any marriage where the parties involved have received the approval of a judge appointed or elected pursuant to the laws of any State or the United States. (c)Independent CounselSubsections (a) and (b) shall only apply in cases where the minor in question was represented by independent counsel. 
6.DefinitionsIn this Act: (1)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, any other territory or possession of the United States, and each federally recognized Indian Tribe. 
(2)Marriageable ageThe term marriageable age means the age of 18 or the age as defined by a State, whichever is older. 